I concur in affirming the judgment, but I must place my concurrence upon different grounds than those assigned by the prevailing opinion. If the law is that a waiver of jury trial or a stipulation as to evidence must be made or assented to by the direct word or signature of the defendant himself, then I can see no escape from the conclusion that this judgment must fall. The record as quoted by Mr. Justice WADE shows conclusively that the stipulation of facts was made and signed by counsel, not defendants. It shows conclusively that none of the defendants admitted or even stated that they had read the stipulation. It shows that some of them answered that they consented to the stipulation being filed and some did not so answer and that the court assumed from the silence of those who did not speak, *Page 526 
that silence voiced consent. If the defendant must personally consent, that being a positive act it cannot be inferred from silence. And I find nothing in the record to show that any defendant personally consented to waive his right to a jury trial. To my mind the record compels the conclusion that the making of the stipulation as to facts, and the waiver of a jury trial must stand upon the act of counsel and not the act or consent of the defendants, or the judgment must fall. The question then is: May counsel, in open court and in the presence of his client, waive a jury or enter a stipulation as to evidence which is binding on the client? That this question calls for an affirmative answer seems clear. In the conduct and trial of a lawsuit, an attorney is not a servant or mere agent of his client. He is the general manager, the expert director of the business in hand. It is his judgment and not the judgment or whim of the client that controls the litigation. The attorney is the agent or helper of the court. His duty to the court is superior to that due the client. He is part of the machinery of justice. His obligation runs to the public as well as to the individual. He has no moral right to prolong trials and litigation by trifling or dilatory tactics, or resort to the subterfuge of trying to wear out his opponent, just to suit the whim or anger of his client, or to put on a show for the benefit of his client or the public. In the administration of justice, the trial of a lawsuit is solemn and serious business. The lawyer should take it, approach it, and discharge it in that frame of mind. No lawyer should require the adverse party to call witnesses to prove self-evident facts, or facts which his own client would thereafter be under the necessity of admitting. If in the trial of a lawsuit the attorney is to be able to properly discharge his duty as a part of the machinery of justice, it must follow that he, and not the client, is in control of the litigation. And in the trial of an action no lawyer has a right to do any act which does not conform to his sense of obligation to the court of whose bar he is a member to meet the wishes or desires of a client. If the client does not like the way *Page 527 
counsel conducts the business (litigation) he may pay off counsel and employ another manager, but while he has counsel he is controlled and bound by the acts and conduct of counsel. If he feels that counsel has been guilty of unfair practices toward him, or was guilty of illegal acts in the conduct of the business, he may bring his action against counsel, but he cannot urge such conduct, as long as it was not fraudulent, as a ground for disturbing the judgment.
In the instant case, defendants were present in court when the stipulation of fact was filed. They were present when the trial by jury was waived. They made no objections and continued counsel in their service in the case. They do not now contend that the stipulation did not correctly state the facts, nor do they contend there were any other salient facts they could prove. Counsel were within their rights in entering into the stipulation and in waiving a jury trial. They are to be complimented for keeping the proceedings on a high plane, for their fairness with the court, and for the way in which they conformed their actions to the ideals of the legal profession, and their obligations as counsel.
For the reasons stated the proceedings in the original trial were proper and valid, and therefore in the instant case the court properly denied the plaintiffs a discharge, and I concur in affirming the judgment. *Page 528